DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments have been fully considered and they are persuasive. The previous rejection has been withdrawn. However, a new ground of rejection is set forth below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 25 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chang et al.1 or in view of Xu et al.2
With regard to claim 25, Chang et al. teach method for reconstructing an image from undersampled k-space data acquired with a magnetic resonance imaging (MRI) system, the steps of the method comprising: (a) providing to a computer system, undersampled k-space data and calibration data acquired with an MRI system (see abstract, fig. 2: undersampled k-space and auto calibration signal or ACS; see also Xu et al. abstract, § 2.1 ¶ 1); (b) processing the calibration data to learn a non-linear mapping from the calibration data (see fig. 2, abstract, p. 733 col 2 ¶ 1: calibration data used to derive parameters or coefficients for the kernels; see also Xu et al. § 2.1 ¶ 1: coefficients estimated from ACS); (c) estimating missing k-space data by applying the non-linear mapping to the undersampled k-space data (see abstract, p. 733 col 2 ¶ 2: missing k-space estimation using non-linear method, see also fig. 2: non-linear mapping; see also Xu et al. abstract, § 2.2 ¶¶ 2-3, § 2.1 ¶¶ 1-2: non-linear method for estimating missing k-space); and (d) reconstructing an image from the undersampled k-space data and the estimated missing k-space data (see abstract, fig. 5-6,: reconstructing an image from the undersampled k-space and the estimated missing k-space; see also Xu et al. abstract, § 3.2: image reconstruction).













Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-24 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al.3 or in view of Xu et al.4 and further in view of LeCun et al.5
With regard to claim 1, Chang et al. teach method for reconstructing an image from undersampled k-space data acquired with a magnetic resonance imaging (MRI) system, the steps of the method comprising:(a) providing to a computer system, undersampled k-space data and calibration data acquired with an MRI system (see abstract, fig. 2: undersampled k-space and auto calibration signal or ACS; see also Xu et al. abstract, § 2.1 ¶ 1); (b) processing the calibration data with a computer system to learn parameters for a see fig. 2, abstract, p. 733 col 2 ¶ 1: calibration data used to derive parameters or coefficients for the kernels; see also Xu et al. § 2.1 ¶ 1: coefficients estimated from ACS); (c) estimating missing k-space data by inputting the undersampled k-space data to the see abstract, p. 733 col 2 ¶ 2: missing k-space estimation using non-linear method, see also fig. 2: non-linear mapping; see also Xu et al. abstract, § 2.2 ¶¶ 2-3, § 2.1 ¶¶ 1-2: non-linear method for estimating missing k-space); and (d) reconstructing an image from the undersampled k-space data and the estimated missing k-space data (see abstract, fig. 5-6,: reconstructing an image from the undersampled k-space and the estimated missing k-space; see also Xu et al. abstract, § 3.2: image reconstruction).
Neither Chang et al. nor Xu et al. teach machine learning algorithm, however LeCun et al. teach the missing feature. See abstract, fig. 1-3: neural networks. One skilled in the art before the effective filing date would have found it obvious to combine the teachings to arrive at the claimed invention by substituting the non-linear kernel algorithm in Chang et al. and Xu et al. with a trained machine learning algorithm such as a convolution neural network yielding predictable and enhanced results. 
With regard to claim 2, LeCun et al. teach wherein the machine learning algorithm is a neural network (see abstract, fig. 1).
With regard to claim 3, LeCun et al. teach method as recited in claim 2, wherein the neural network includes at least one layer that implements a non-linear activation function (see fig. 1: non-linear function comprises the rectified linear unit)
With regard to claim 4, LeCun et al. teach method as recited in claim 2, wherein the neural network is a convolutional neural network (see abstract, fig 3: convolution neural networks).
With regard to claim 5, LeCun et al. teach method as recited in claim 4, wherein the convolutional neural network comprises a plurality of layers in which each layer includes applying a convolution operation on data input to that layer, wherein each of the plurality of layers comprises a number of input channels and a number of output channels, and wherein at least some of the plurality of layers comprise applying non-linear processing on an output of the convolution operation (see fig. 2, 3: multi-layer convolution with multiple inputs and outputs comprising non-linear functions).
With regard to claim 6, LeCun et al. teach method as recited in claim 5, wherein the learned parameters comprise weights for the convolution operation in each layer (see p. 436 col 2 ¶¶ 3-4, fig. 1: weights).
With regard to claim 7, LeCun et al. teach method as recited in claim 6, wherein the learned parameters further comprise biases for at least some of the plurality of layers (see fig. 1: for simplicity, bias terms are omitted but inherent).
With regard to claim 8, LeCun et al. teach method as recited in claim 5, wherein the non-linear processing includes applying an activation function to the output of the convolution operation (see fig. 1: non-linear functions operating on the input and output).
With regard to claim 9, LeCun et al. teach method as recited in claim 8, wherein the activation function comprises a rectified linear unit (see figs. 1-2: rectified linear units or ReLU).
With regard to claim 10, LeCun et al. fail to explicitly the teach method as recited in claim 5, wherein the non-linear processing includes applying batch normalization to the output of the convolution operation, however Examiner takes Official Notice to the fact that batch normalization is extremely well known in the art before the effective filing date and it would have been obvious to incorporate the known teachings into the configuration of LeCun et al. yielding predictable and enhanced learning.
With regard to claim 11, LeCun et al. teach method as recited in claim 2, wherein the neural network comprises a plurality of layers in which at least some of the plurality of layers implement non-linear processing (see fig. 1: non-linear functions applied on plurality of layers; see also fig. 2).
With regard to claim 13, Chang et al. teach method as recited in claim 1, wherein the calibration data are acquired as auto-calibration signal (ACS) data together with the undersampled k-space data (see abstract, p. 731 ¶ 2: ACS data acquired together with undersampled k-space).
With regard to claim 14, Chang et al. does not explicitly teach teach method as recited in claim 1, wherein the calibration data are acquired in a separate scan from the undersampled k-space data, however Examiner takes Official Notice to the fact that acquiring calibration data in a separate scan is extremely well known in the art before the effective filing date and would have been obvious to incorporate known teachings into the configuration of Chang et al. and Xu et al. yielding predictable results and enhanced results. 
With regard to claim 15, Chang et al. teach method as recited in claim 1, wherein the undersampled k- space data are complex-valued data, and step (c) includes embedding the undersampled k- space data in a higher dimensional real space before inputting the under-sampling k-space data to the machine learning algorithm (see abstract, p. 732 last ¶: transformed into higher dimensional space; see also Xu et al. § 2.1 ¶ 1: transformation to higher dimensional space).
With regard to claim 17, Chang et al. teach method as recited in claim 1, wherein step (a) includes acquiring the undersampled k-space data and the calibration data with the MRI system and providing the undersampled k-space data and the calibration data to the computer system (see abstract, p. 731, ¶ 2: MIR k-space and ACS signal; see Xu et al. § 3.1 ¶ 1).
With regard to claim 18, LeCun et al. teach method as recited in claim 1, where processing the calibration data with a computer system to learn the parameters for the machine learning algorithm includes minimizing a loss function (see p. 436 col 2 ¶¶ 3-4, fig. 1: minimizing an error).
With regard to claim 19, LeCun et al. does not explicitly teach method as recited in claim 18, wherein the loss function is a mean squared error, however Examiner takes Official Notice to the fact that mean squared error is extremely well known in the art before the effective filing date and that it would have been obvious to incorporate known teachings into the configuration of LeCun et al. as an alternative for computing the error, yielding predictable and enhanced results. 
With regard to claim 20, Chang et al. and Xu et al. fail to explicitly teach method as recited in claim 1, wherein the undersampled k- space data sample k-space using a Cartesian sampling pattern, and with regard to claim 21, fail to teach method as recited in claim 1, wherein the undersampled k- space data sample k-space using a non-Cartesian sampling pattern. However, Examiner takes Official Notice to the fact that Cartesian and non-cartesian sampling are well known in the art before the effective filing date and that it would have been obvious to incorporate known teachings into the configuration of Chang et al. or Xu et al. as an alternative method for acquiring k-space or MRI scans yielding predictable results.  
With regard to claim 22, Chang et al. and Xu et al. fail to explicitly teach method as recited in claim 1, wherein the undersampled k- space data are three-dimensional k-space data, however Examiner takes Official Notice to the fact that acquiring undersampled k- space data in three-dimensional space is well known in the art and that it would have been obvious to apply the teachings of Chang et al. or Xu et al. in 3D space with appropriate modifications. 
With regard to claim 23, Chang et al. or Xu et al. fail to explicitly teach method as recited in claim 1, wherein the undersampled k- space data were acquired from multiple different slices simultaneously using a simultaneous multi-slice acquisition and the calibration data include calibration data for each of the multiple different slices, however Examiner takes Official Notice to the fact that simultaneous multi-slice acquisition of k-space and calibration data is well known in the art before the effective filing date and that it would have been obvious to incorporate known teachings into Chang et al. or Xu et al. yielding predictable and enhanced results.
With regard to claim 24, Chang et al. teach method as recited in claim 1, wherein estimating the missing k- space data in step (c) further comprises estimating replacement values for at least some of the under-sampling k-space data by inputting the undersampled k-space data to the machine learning algorithm, and wherein values in the undersampled k-space data for which replacement values are estimated are replaced by the replacement values before reconstructing the image in step (d) (see Chang et al. abstract, p. 732 col 1 ¶ 1: estimating missing k-space prior to reconstruction using missing and undersampled k-space; see also Xu et al. § 2.1 ¶ 1, abstract, § 2.3 ¶ 2).

Claims 12 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVINASH YENTRAPATI whose telephone number is (571)270-7982.  The examiner can normally be reached on 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on (571) 272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AVINASH YENTRAPATI/Primary Examiner, Art Unit 2662                                                                                                                                                                                                        



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Chang, Yuchou, Dong Liang, and Leslie Ying. "Nonlinear GRAPPA: A kernel approach to parallel MRI reconstruction." Magnetic Resonance in Medicine 68.3 (2012): 730-740.
        2 Xu, Lin, et al. "Robust GRAPPA reconstruction using sparse multi-kernel learning with least squares support vector regression." Magnetic Resonance Imaging 32.1 (2014): 91-101.
        3 Chang, Yuchou, Dong Liang, and Leslie Ying. "Nonlinear GRAPPA: A kernel approach to parallel MRI reconstruction." Magnetic Resonance in Medicine 68.3 (2012): 730-740.
        4 Xu, Lin, et al. "Robust GRAPPA reconstruction using sparse multi-kernel learning with least squares support vector regression." Magnetic Resonance Imaging 32.1 (2014): 91-101.
        5 LeCun, Yann, Yoshua Bengio, and Geoffrey Hinton. "Deep learning." nature 521.7553 (2015): 436-444.